EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sora Ko on 01/28/2021.
Claims 1, 3, 8, 10, 15, and 17 have been amended as follows: 

1.	(Currently Amended) A device, comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, to:
receive a request to authorize a flight of an unmanned aerial vehicle (UAV),
wherein the UAV is locked by a locking mechanism until the flight is authorized,
the request including: 
flight information that identifies a location of the flight, and 
a pilot identifier of a pilot of the flight;
determine a plurality of flight characteristics of the flight based on the flight information and the pilot identifier;
identify a plurality of flight regulations of a flight regulation system, 
each flight regulation, of the plurality of flight regulations, being associated with a respective flight characteristic of the plurality of flight characteristics, and
the one or more processors, when identifying the plurality of flight regulations, are further to:

assign a weight to each flight characteristic, of the plurality of flight characteristics, based on the associated flight regulation,
wherein each weight corresponds to how the associated flight regulation is used to compute an authorization score; 
determine the authorization score based on the assigned weights and the plurality of flight characteristics; and
provide, from a data structure and when determining that the authorization score satisfies a threshold, a key to unlock the UAV to permit the flight of the UAV to commence.

(Currently Amended) The device of claim 1, wherein the 
is maintained by an entity associated with the UAV.

8.	(Currently Amended) A non-transitory computer-readable medium storing instructions, the instructions comprising:
one or more instructions that, when executed by one or more processors, cause the one or more processors to:
receive a request to authorize a flight of an unmanned aerial vehicle (UAV),
wherein the UAV is locked by a locking mechanism until the flight is authorized,
the request including: 
flight information that identifies a location of the flight, and 
a pilot identifier of a pilot of the flight;

identify a plurality of flight regulations of a flight regulation system,
each flight regulation, of the plurality of flight regulations, being associated with a respective flight characteristic of the plurality of flight characteristics, and
the one or more instructions, that cause the one or more processors to identify the plurality of flight regulations, causing the one or more processors to further:
identify a corresponding rule, associated with each flight characteristic, of the plurality of flight characteristics, that is enforced by an entity associated with the flight regulation system characteristic;
assign a weight to each flight characteristic, of the plurality of flight characteristics, based on the associated flight regulation,
wherein each weight corresponds to how the associated flight regulation is used to compute an authorization score;
determine the authorization score based on the assigned weights and the plurality of flight characteristics; and
provide, from a data structure and when determining that the authorization score satisfies a threshold, a key to unlock the UAV to permit the flight of the UAV to commence.

10.	(Currently Amended) The non-transitory computer-readable medium of claim 8, wherein the 
is maintained by an entity associated with the UAV.


receiving, by a device, a request to authorize a flight of an unmanned aerial vehicle (UAV),
wherein the UAV is locked by a locking mechanism until the flight is authorized,
the request including: 
flight information that identifies a location of the flight, and 
a pilot identifier of a pilot of the flight;
determining, by the device, a plurality of flight characteristics of the flight based on the flight information and the pilot identifier;
identifying, by the device, a plurality of flight regulations of a flight regulation system,
each flight regulation, of the plurality of flight regulations, being associated with a respective flight characteristic of the plurality of flight characteristics, and
identifying the plurality of flight regulations further comprising: 
identifying a corresponding rule, associated with each flight characteristic, of the plurality of flight characteristics, that is enforced by an entity associated with the flight regulation system;
assigning, by the device, a weight to each flight characteristic, of the plurality of flight characteristics, based on the associated flight regulation, 
wherein each weight corresponds to how the associated flight regulation is used to compute an authorization score;
determining, by the device, the authorization score based on the assigned weights and the plurality of flight characteristics; and
providing, by the device and from a data structure and when determining that the authorization score satisfies a threshold, a key to unlock the UAV to permit the flight of the UAV to commence.


wherein the data structure is maintained by an entity associated with the UAV.
	


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The applicant’s arguments in light of the amendments are fully persuasive. The prior art of record, both alone and in combination, fails to disclose nor sufficiently suggest identify a corresponding rule, associated with each flight characteristic, of the plurality of flight characteristics, that is enforced by an entity associated with the flight regulation system; assign a weight to each flight characteristic, of the plurality of flight characteristics, based on the associated flight regulation as claimed and arranged by applicant when read in light of the specification.
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEW FRANKLIN GORDON whose telephone number is (408)918-7612.  The examiner can normally be reached on Monday - Friday, 7:00 - 5:00 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272 - 7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATHEW FRANKLIN GORDON/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665